Notice of Allowance
Notice of Pre-AIA  or AIA  Status
1.        The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/22/2022 has been entered.
 
Status of Claims
3.        Claims 1, and 9-27 are pending in this application.
	Claims 1, and 18-19 are currently amended.
	Claims 24-27 are newly added.
	Claims 2-8 were previously canceled.

Examiner’s Statement of Reasons for Allowance
4.         Claims 1, and 9-27 are allowed.

5.       The following is an examiner’s statement of reasons for allowance:

Regarding Claim 1:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“receive, as a user input, information indicating that multiple pieces are obtained from a deliverable among multiple deliverables, in a work process among multiple work processes, the multiple deliverables being placed at work locations at which the respective work processes are performed; generate, based on the received information, data including an ID identifying each of the obtained multiple pieces, the data to be printed on each of recording mediums for a corresponding piece among the multiple pieces; obtain image data including the data printed on each of the multiple recording mediums for the corresponding piece among the multiple piece, the image data being captured by at least one imaging device among multiple imaging devices that are respectively provided at the work locations, each of the multiple imaging devices being configured to image a corresponding work location at which the recording medium is placed, and the captured image data is obtained by imaging the corresponding work location through each of the multiple imaging devices, and specify a status of each of the multiple pieces obtained from the deliverable among the multiple deliverables, based on the ID included in the image data that is obtained through the imaging device provided at a corresponding work location.” along with all the other limitations as required by independent claim 1.

Regarding Claim 18:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“receiving, as a user input, information indicating that multiple pieces are obtained from a deliverable among multiple deliverables, in a work process among multiple work processes, the multiple deliverables being placed at work locations at which the respective work processes are performed; generating, based on the received information, data including an ID identifying each of the obtained multiple pieces, the data to be printed on each of recording mediums for a corresponding piece among the multiple pieces; obtaining, through an imaging device, image data including the data printed on each of the multiple recording mediums for the corresponding piece among the multiple pieces, the image data being captured by at least one imaging device among multiple imaging devices that are respectively provided at the work locations, each of the multiple imaging devices being configured to image a corresponding work location at which the recording medium is placed, and the captured image data is obtained by imaging the corresponding work location through each of the multiple imaging devices; and specifying a status of each of the multiple pieces obtained from the deliverable among the multiple deliverables, based on the ID included in the image data that is obtained through the imaging device provided at a corresponding work location.” along with all the other limitations as required by independent claim 18.

Regarding Claim 19:
The prior art searched and of record neither anticipates nor suggests in the claimed combinations:
“receive, as a user input, information indicating that multiple pieces are 4Docket No.: 19R-083C1 App. No.: 17/150,152 obtained from a deliverable among multiple deliverables, in a work process among multiple work processes, the multiple deliverables being placed at work locations at which the respective work processes are performed; generate, based on the received information, data including an ID identifying each of the obtained multiple pieces, the data to be printed on each of recording mediums for a corresponding piece among the multiple pieces; obtain, through an imaging device, image data including the data printed on the recording mediums for the corresponding piece among the multiple pieces, the image data being captured by at least one imaging device among multiple imaging devices that are respectively provided at the work locations, each of the multiple imaging devices being configured to image a corresponding work location at which the recording medium is placed, and the captured image data is obtained by imaging the corresponding work location through each of the multiple imaging devices; and specify a status of each of the multiple pieces obtained from the deliverable among the multiple deliverables, based on the ID included in the image data that is obtained through the imaging device provided at a corresponding work location.” along with all the other limitations as required by independent claim 19.

6.       It follows that claims 9-17, and 20-27 are then inherently allowable for depending on an allowable base claim.
7.       Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

8.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEIL R MCLEAN whose telephone number is (571)270-1679. The examiner can normally be reached Monday-Thursday, 6AM - 4PM, PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571.272.7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NEIL R MCLEAN/Primary Examiner, Art Unit 2677